AO 91 (Revs%§$as§mm 7a11CQ- por- 00425 Document 1 Filed on 02/21/19 in TXSD Page 1 of 2

 

United States District Court

SOUTHERN DI STRICT OF TEXAS
MCALLE].\T DIVI SION

 

 

UNITED STATES OF AMERICA

V_ y chlvllNAL colleLAlNT
Jorge A|ejandro Garza PRmc/PAL Case Number:
united states YOB' 2000 M-1 9-041 Z-M

(Narne and Address of Defendant)

I, the undersigned complainant being duly sworn state the followingis true and correct to the best of my

knowledge and belief. On or about Februa 19 20 9 in . _l:li.dalgn_ COunty, in

the Southern District of Texas ' defendants(s) did,
(Track Statutory Language of OJYense) 4

knowing or in reckless disregard of the fact that Arisson Borges-Rezende, a citizen of Brazil, along with two (2)
other undocumented aliens, for a total of three (3), who had entered the United States in violation of law,-did
knowingly transport, or move or attempted to transport said aliens in furtherance of such violation of law
within the United States, that is, from a location near Los Ebanos, Texas to the point of arrest near Sullivan
City, Texas,

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(ii) FELONY

 

I further state that I am a(n) U.S. Senior Border Patrol Agent and that this complaint is based on the
following facts:

On February 19, 2019, Border Patrol Agents working near Los Ebanos, Texas observed a
Mercury Grand Marquis drive around the community and shortly thereafter was observed
leaving. Los Ebanos, Texas is highly notorious for alien and narcotic smuggling due to its close
proximity to the Rio Grande River. Agents constantly monitor vehicle traffic entering the small
community to identify possible illegal activity that may be developing.

SEE ATTACHED

x

Continued on the attached sheet and made a part of this complaint: ElYes |:] No

/r'//)p/y`/€([ §7 Dd.._ /zzj ér»\(/€/l~/{/k Um/ C ,é`_

 

Sign re of Complainant

//?01/»1///€

 

 

 

 

_/
. Julio C. Pena Senior Patro| Agent
Sworn to before me and subscribed in my presence, Printed Name of Complainant
February 21, 2019 . M'F» ga 7/6.,{\_ at McA||en, Texas
Date ? - City and State
Juan F. Alanis , U. S. Magistrate Judge

 

 

Name and Title of Judicial Officer j§hature of Judicia| Officer

 

Case 7:19-cr-OO425 Document 1 Filed on 02/21/19 in TXSD Page 2 of 2
UN|TED STATES DlSTRlCT COURT _ t

SOUTHERN_ DlSTRlCT _OF TEXAS
'McALLEN, TEXAS _

ATTACHMENT TO CRlM|NAL COMPLA|NT:

» M-19-0412-M t
RE: Jorge Alejandro Garza

CONT|NUATION:

//

Agents observed the Grand Marquis enter and exit the community within a matter of

l minutes. Agents then requested a vehicle registration check, which returned to an
address in San Juan, Texas. Suspecting that the vehicle may have just picked up
illegal aliens or narcotics, agents contacted Sullivan City Police Department to assist
with a traffic Stop. A short time later, Sullivan City P.D. Officer conducted a traffic
stop on the Grand Marquis for having illegal tint.~ Agents approached the vehicle and
identified the driver as Jorge Alejandro Garza, who claimed to be a United States '

~ Citizen. In the back seat, three passengers were discovered Agents conducted an

immigration inspection and determined that Arisson Borges-Rezende along with the
additional two passengers were illegally present in the United States Garza' s friend,

the front passenger, a United States Citizen, was turned over to Sullivan City Police
Department. -

All subjects were placed under arrest and transported to the McAllen Border Patrol
Station to be processed accordingly.

PRINCIPAL STATEMENT:

Jorge Alej andro Garza was read his Miranda Rights. He understood and agreed to
provide a sworn statement

Garza stated he drove along with his friend to Sullivan, Texas to pick up two people.‘
\Garza claimed that he was not aware he was picking up illegal aliens until his friend
informed him about them. Garza claimed he was going to receive gas money for

picking up the aliens. At the pickup location, Garza stated three (3) subjects boarded
his car.

Page 2

